DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they must show every feature of the invention specified in the claims.  Therefore:
the “an elbow of the suction tube 24” must be shown or the feature(s) canceled from the claim (Claim 5).  
the “a first fan … and a second fan” must be shown or the feature(s) canceled from the claim (Claim 10).  
the “said motor comprises a winch, the cable of which, guided by pulleys” must be shown or the feature(s) canceled from the claim (Claim 10).  
the “current intensity sensor” must be shown or the feature(s) canceled from the claim (Claim 11).  
the “pressure sensor” must be shown or the feature(s) canceled from the claim (Claim 12).  
the “push button” must be shown or the feature(s) canceled from the claim (Claim 13).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology, such as "means".  Correction is required.  See MPEP § 608.01(b).I.C.
Appropriate correction is required.

Claim Objections
In re Claim 1, the limitation “said blowing and suction means being actuated by a driving means … to raise or lower the blowing and suction means” is objected to, as it is unclear whether the blowing and suction means are enabled/disabled (e.g. a fan starts/stops) when the “a driving means” raises or lowers the blowing and suction means.  For purposes of examination, the limitation has been understood as if to read, “a position of said blowing and suction means being actuated by a driving means … to raise or lower the blowing and suction means”.
In re Claim 1, insufficient antecedent basis has been provided for the limitation “at the open surface of said container” (line 14).  For purposes of examination, the limitation has been understood as if to read, “at [[the]] an open surface of said container”.
In re Claim 1, in view of the antecedence for “[[the]] an open surface of said container,” (line 14)
line 15 has been understood as if to read, “the open surface of said container”;
line 19 has been understood as if to read, “the open surface of said container”;
lines 22 – 23 have been understood as if to read, “the open 
In re Claim 1, insufficient antecedent basis has been provided for the limitation “characterized in that said air blowing means is a blow nozzle” (line 13).  ”.  For purposes of examination, the limitation has been understood as if to read “characterized in that said [[air]] blowing means is a blow nozzle”
In re Claim 1, the limitation “said nozzle” (line 18) is unclear, due to the antecedence “said blow nozzle”.  For purposes of examination, the limitation has been understood as if to read, “said blow nozzle, and suction is actuated when said suction nozzle lies facing said open surface” 
In re Claim 1, insufficient antecedent basis has been provided for the limitation “said nozzle driving means (30)” (line 25).  For purposes of examination, the limitation has been understood as if to read, “said 
In re Claims 2, 12, and 13, insufficient antecedent basis has been provided for the limitation “the operator”.  For purposes of examination, the limitation has been understood as if to read, “[[the]] an operator”
In re Claim 10, insufficient antecedent basis has been provided for the limitation “the cable”.  For purposes of examination, the limitation has been understood as if to read, “a [[the]] cable”.
In re Claim 18, insufficient antecedent basis has been provided for the limitation “the fan”.  For purposes of examination, the limitation has been understood as if to read, “a [[the]] fan”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) or pre-AIA  35 U.S.C.  §112, sixth paragraph, is invoked.
In re Claim 1, the element “a blowing means” has been recited without the structure in support thereof.  
Specification page 6 discloses “The air blown by the tube 22 and the blow nozzle 14 come from an appropriate blowing means…In the preferred embodiment of the invention, the blowing and suction means can be combined into a single built-in fan 32”.
Accordingly, the “blowing means” shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In re Claim 1, the element “a suction means” has been recited without the structure in support thereof.  
Specification page 6 discloses “In the preferred embodiment of the invention, the blowing and suction means can be combined into a single built-in fan 32”.
Accordingly, the “suction  means” shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In re Claim 1, the element “a means for detecting said container” has been recited without the structure in support thereof.  
Specification pages 8, 10 and 11 describe that the “a means for detecting” can be: 
“In reference to figure 3A, the blow nozzle 14 features a proximity sensor 46 placed under the holes 42, and the suction nozzle 16 illustrated in figure 3B, comprises a reflector 48 placed under the slot 44.  The proximity sensor 46 transmits an electromagnetic signal, preferably an infrared signal, that is reflected by the reflector 48.  
 It should be noted that the proximity sensor 46 and reflector 48 assembly can be replaced by any equivalent means and particularly an ultrasound detector instead of an infrared detector . When the container is placed on the platform of the scale, the ultrasound signal is sent to the detector, which allows the detector to know the reduced distance separating it from the container and thus to determine that a container has just been placed. 
Accordingly, the “a means for detecting (46, 48)” shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In re Claim 1, the element “a safety means suitable to stop said nozzle driving means (30)” has been recited without the structure in support thereof.  
Specification pages 9 and 11 describe that the “a safety means” can be: 
“As illustrated in figures 5A and 5B, the device for actuating tubes comprises a perfected mechanism preventing the tubes from descending further before encountering an obstacle, such an obstacle could be the container 20, which is poorly positioned, or the operator's hand. To do this, the fastener 52 consists of a magnet 54 which is secured with a ring 56, itself secured to the worm screw 50.  The fastener 52 secured on the air tubes comprises a steel element 58 which magnetically bonded to the magnet 54. …Immediately, the steel element 58 ceases to be magnetically bonded to the magnet 54 because a resistance greater than a force defined due to the magnet is applied.  A contact sensor (not shown) located on the magnet 54 sends a signal to reverse the direction of rotation of the motor in order to raise the blow and suction tubes to a high safety position and to allow the operator to stop this incident by removing the obstacle 60.” 
“A high limit switch and a low limit switch (not shown) are located at the ends of the worm screw 50.  The motor is thus switched off when the upper and low limit switches are detected.  In order to prevent an obstacle on the up or down stroke of the tubes 22, 24 from causing an increase in current intensity in the motor, a current intensity sensor and a fuse are placed on the motor start so as to detect overconsumption and cause the motor 30 to stop before it is damaged.”
Accordingly, the “a safety means” shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Rejections - 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 20 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
In re Claim 1, the limitation “said air blowing means is a blow nozzle” was not described in the specification in such a way that conveys whether:
the nozzle is the blowing means (specification page 4), 
the tube (22) and nozzle (14) are the blowing means (specification page 6), or
whether the blowing and suction means are a single fan (32) (specification page 6)
Claims 2 – 20 are similarly rejected, as being dependent on Claim 1.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In re Claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In re Claim 1, the claim limitations “blowing means” and “suction means” invokes 35 U.S.C. §112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 1 discloses that “said air blowing means is a blow nozzle” and “said suction means is a suction nozzle”.  When “is” appears in a clause of the body of a claim, there is a presumption that the claim excludes any unrecited element.  Accordingly, there is insufficient disclosure of the corresponding structure to perform the function of “blowing” and “suction”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. §112(b).  Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. §112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The omitted elements comprise at least:  
air tubes 22 and 24; 
ducts 26 and 28; and
the blowing and suction means can be combined into a single built-in fan 32.” Specification page 6 (lns 29 – 341)
In re Claim 1, the limitation “said blowing and suction means being actuated by a driving means, such as a motor” is unclear, as the motor does not perform the claimed function of blowing and suction.  
Specification page 4 discloses “said blowing and suction means being actuated by a driving means, such as a motor, to raise or lower the blowing and suction means.”  Accordingly, it is an elevation (raising, lowering) adjusting means that is actuated by the claimed driving means. 
In re Claim 4, the phrase “e.g.” ("for example") renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2 – 20 are rejected, as being dependent on rejected Claim 1.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 13 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Buercher-Siegrist (DE 3603028 A1: embodiment fig 4, fig 2) in view of Duvlis (US 4,140,105), in view of Saba (US 4,926,293).
In re Claim 1, Buercher-Siegrist discloses a device (figs 1, 2, 4) for extracting vapours, used with a device (2) for handling products on which is placed a container (cookware) containing products that give off vapours [0009, 0030], 
said device for extracting comprising a blowing means ((36)/38) for blowing air intended to carry the vapours and a suction means ((16)/7) [0018] for sucking up the air containing the vapours, said suction means being actuated by a driving means, such as a motor (fig 2: (17) “servomotor”), to raise or lower the suction means; 
said product handling device (2) comprising a platform suitable for placing an open, opaque or translucent container (cookware) of a variable size (apparent) that gives off vapours, 
characterized in that: 
said [[air]] blowing means ((36)/38) is a blow nozzle (fig 4: (38)) to blow air at [[the]] an open surface of said container, and said blowing means is actuated when said blow nozzle is placed facing said open surface (as seen in fig 4), 
said suction means ((16),7) is a suction nozzle (fig 2: (7)) for sucking up the air laden with vapours which has been blown by said blow nozzle (38), and said suction means is actuated when said suction nozzle lies facing said open surface (as seen in fig 2), 
said device for extracting comprises a means for detecting (25, 40) said container placed on the platform of said product handling device (2), said nozzles (38, 7) being placed at the open 
said device for extracting further comprises a safety means (fig 2: (22)) suitable to stop said driving means (17) when either of said nozzles is blocked by an unexpected obstacle.  
“As shown schematically in Fig.2, the actuator (17) engages the screen (5) via a force-limiting slip clutch (2), which prevents painful collisions when the screen (5) is extended and retracted.”
Buercher-Siegrist lacks wherein said blowing means being actuated by a driving means, to raise or lower the blowing means.
Duvlis teaches a device (fig 1) for providing an air shield across a platform (5), comprising:
a blowing means (fig 1: (1), col 3, lns 9 – 17) for blowing air intended to carry vapours (col 4, lns 30 - 32), and
a suction means (2) for sucking up the air containing the vapours (col 2, ln 26 – 33; col 4, lns 32 – 34), 
said blowing and suction means capable of being adjustable with respect to the platform (col 4, lns 50 – 68) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buercher-Siegrist, as taught by Duvlis, such that said blowing means and suction means are both adjustable, in order to raise or lower the blowing and the suction means, for the benefit of providing an adjustable air shield that provides an uninterrupted airflow above the platform (col 1, lns 38 – 44; col 5, lns 25 – 29), providing a barrier between the platform and a user which promotes operational safety.
Regarding the recitations of:
“for extracting toxic powders or vapours”,
“a device for handling products … that give off toxic powders or vapours”,
“for sucking up the air containing the toxic powders or vapours”, 
“suitable for …(a) container …that gives off toxic powders or vapours”,
it is respectfully noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
While Buercher-Siegrist does not explicitly state that the device (figs 1, 2, 4) is for extracting toxic powders or vapours, Saba is provided as evidence that the need to preserve the health of employees from toxic powders or vapours in industrial and non-industrial sectors was known (col 1, lns 26 – 35) before the effective fling date of the claimed invention.
Saba teaches a ventilating apparatus (figs 5 – 7: (48)) for collecting air contaminated by smoke, toxic substances, etc. (col 1, lns 20 – 30), comprising:
a blowing means (38) (col 5, lns 10 – 12; col 4, lns 20 – 27)
a suction means (17/16) (col 4, ln 48 – col 5, ln 9; col 3, lns 26 – 28)
a raising lower means (fig 7) (col 5, lns 23 – 27) for said blowing means and suction means;
a first fan (35) to blow air into said blow means; 
a second fan (56) to extract toxic laden air via said suction means (col 4, ln 62 – 66); and
a control means (30) (col 1, ln 64 – col 2, ln 3; col 3, lns 44 – 56; col 4, lns 1 – 8; col 5, lns 51 – 64) to activate said second fan (56) when toxicity exceeds a predetermined level, and continues to operate until concentration is reduced to an acceptable level.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the proposed system as taught by Saba, such that the system operates for:
extracting toxic powders or vapours,
for handling products … that give off toxic powders or vapours”,
sucking up the air containing the toxic powders or vapours”, 
a container …that gives off toxic powders or vapours”,
to help prevent serious workplace health hazards of employees, in public places and industrial plants, who are subjected to a variety of toxic substances released in the air which contaminate the workplace.
In re Claim 4, Buercher-Siegrist discloses wherein said blow nozzle (38) comprises one or several openings suitable to blow air on the open [[top]] surface of said container (as seen in fig 4) and thus carry the toxic powders or vapours toward said suction nozzle (7). 

    PNG
    media_image1.png
    592
    1032
    media_image1.png
    Greyscale

In re Claim 8, Buercher-Siegrist discloses also comprising a first fan (fig 4: (36)) to blow air into said blow nozzle (38) and a second fan (16) to extract the air laden with toxic powders by said suction nozzle (fig 2: (7)).  
In re Claim 13, Buercher-Siegrist wherein a push-button (“control knobs (23) in hood (4)”) is built into the side of the blow nozzle (via hood (4)) [0023], the actuation of said button by the operator allowing a suction tube (8, within (5)) and a blow tube (11, within (5)) (apparent, as servomotor (17) moves (5)) to reposition themselves in low position, the normal cycle resuming only after voluntary action by the operator [0031] “If the system remains switched to automatic, it remain idle)”.  
In re Claim 14, the proposed system has been discussed, disclosing a method of extracting toxic powders and vapours implemented in the device according to claim 1 comprising the following steps:
- air is blown by said blow nozzle (38) at the open surface of the container (cookware) placed on the platform of said product handling device (2) when it is placed facing the open [[top]] surface of [[a]] the container, so as to carry the toxic powders or vapours; and 
the air, laden with toxic powders and vapours, is sucked in by said suction nozzle (7) when it lies facing said open surface.  

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Buercher-Siegrist (DE 3603028 A1: embodiment fig 4, fig 2) in view of Duvlis (US 4,140,105), in view of Saba (US 4,926,293), and further in view of Buercher-Siegrist (DE 3603028 A1: embodiment fig 1, fig 2).
In re Claim 7, The proposed system has been discussed, wherein Buercher-Siegrist (figs 4, 2) discloses the blowing means (36/38) comprises a first fan (36), and the suction means ((16)/7) comprises a second fan (16).
In an alternate embodiment, Buercher-Siegrist (embodiment fig 1, fig 2) discloses wherein the system comprises a fan (fig 1: (16)) placed at [[the]] a top of [[the]] a suction tube (8), said fan being adapted to extract by said suction nozzle (7) a significant part of the air laden with toxic vapours toward [[the]] an outlet (at box (9)) and to send a less significant part of this air toward [[the]] a blow tube (11) and to blow it by said blow nozzle (38).  
“In the exhaust and supply air box (9), specifically in the part that extends the exhaust air duct (8), there is an electrically driven fan (16) that can be controlled from the extractor hood (4).  The fan (16) conveys the exhaust air, vapors, vapors, etc. rising from the stove (2) through the extractor hood (4) and the exhaust air duct (8) and finally through the wall box (9), in which a non-return valve is opened, to the outside.  The non-return valve is arranged in the wall box (9) in such a way that a corresponding amount of fresh air is sucked into the kitchen at the same time via the supply air duct (11) and its outlet opening (12).” [0019]
It is apparent that “a less significant part” of the air impelled by fan (16) would be introduced back into blow tube (11), due to a negative pressure condition resultant from the system operation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Buercher-Siegrist (embodiment fig 1, fig 2), such that the system comprises a fan placed at a top of a suction tube, for the benefit of a lower first (installed) cost and a lower operating (energy) cost – when compared to a system comprising two fans – to provide a user with a less expensive system.

Allowable Subject Matter
Claim 2, 3, 5, 6, 9 – 12, and 15 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art failed to teach a system comprising wherein: 
the driving means is integral with a worm screw comprising a ring and said nozzles comprise a fastener, 
the safety means comprising a magnet fastened on said ring, a contact detector fastened to said magnet and a steel element magnetically bonded to said magnet which renders said element integral with said worm screw, said steel element being unbonded from said magnet when either of said nozzles is blocked by an unexpected object and 
said contact detector sending a signal allowing the operator to stop this incident by removing the obstacle.
The prior art failed to teach a method comprising wherein, when no container is placed on the platform of said product handling device and when the device is in stand-by mode, 
the motor lowers the blow nozzle and 
suction nozzle to the level of said platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Arroyo et al (US 6,095,918), who discloses an apparatus and method for protecting a work surface (figs 1 – 14), comprising:
the apparatus comprising an air blower for blowing clean air continuously over the work surface from the upstream side to the free side so as to form a substantially horizontal flow of the clean air across the work surface and so that the flow of air has a velocity gradient with an upper layer or stream of the air having a substantially higher velocity of flow than a lower layer or stream of the air flowing proximal to the top face; and a suction intake disposed near the edge of the free side for collecting air from the flow of air blown to the free side;

    PNG
    media_image2.png
    523
    794
    media_image2.png
    Greyscale

the method comprising the steps of (a) providing a horizontal work surface having a top face, an upstream side and a free side opposite the upstream side, the free side having an edge, the work surface being unobstructed and accessible from above the top face and from at least the free side; (b) continuously blowing clean air over the work surface from the upstream side toward the free side so as to form a substantially horizontal flow of the clean air across the work surface and so that the flow of air has a velocity gradient with an upper layer or stream of air having a substantially higher velocity of flow than a lower layer or stream of the air flowing proximal to the top face; and (c) continuously sucking air from the flow of air into a suction intake disposed near the edge of the free side..
An example of such pertinent prior art includes Feisthammel et al (US 2011/0028082), who discloses a drive mechanism for a vent system (figs 4, 5, 10), comprising:
a drive mechanism for a down draft vent system comprising a vertically directed, retractable open framework, which can be moved between an extended position and a lowered position by means of a drive motor, comprising at least two switches for switching off the drive motor and at least one actuating element for actuating the switch.  In this arrangement at least one switch is actuated by means of the at least one actuating element depending on a force FW acting externally on the open framework. In addition to an end switch-off of the drive motor, this invention provides a safety function as a result of a resistive load switch-off which is effective both in the event of a resistance from below during retraction and also in the event of a resistance from above during extension of the open framework. (Abstract)
A drive motor 9 is horizontally arranged and its drive shaft 14 projects laterally. The drive shaft 14 engages in a helical gear 15 which turns a vertically running spindle 16. [0033]   A spindle nut (not shown) is held on the spindle 16, by which means the open framework (not shown) can be driven upwards and/or downwards in the vertical direction. [0034]

    PNG
    media_image3.png
    553
    1078
    media_image3.png
    Greyscale

During retraction and extension of the open framework however, said framework can encounter obstacles as a result of which a resistance force acts on the open framework.  The obstacles can either be mechanical resistances such as sheet-metal angles or the like which mark the end positions of the open framework on the spindle or in the area of the spindle.  Another obstacle during retraction and extension can also be a finger jammed between the open framework and another surface.  Finally, further obstacles can be cooking utensils such as pots or pans placed on the open framework or jammed between the upper edge of the open framework and the surface. [0042]
 If the open framework is extended upwards driven by the drive motor 9 and encounters a resistance, a downwardly directed resistance force FW is transferred to the rocker by means of the spindle 16 and the guide bolt 23.  The rocker 18 adopts the position shown in the schematic diagram in FIG. 7.  As a result of the resistance force FW which is greater than the spring force FF acting thereon, the rocker 18 is deflected downwards at position B since this is mounted at the bottom at position A.  In this position, the switch 11 actuated.  This can be effected, for example, by means of the lug 29 on the gripping arm of the rocker 18.  The drive motor 9 is thus switched off and the open framework stops.  As a result of the spring mounting at position B, the open framework only comes to a standstill after overcoming the spring force FF. [0043]
 The present invention thus provides an inexpensive and simple realization of a drive mechanism wherein the number of individual components is minimized.  In the present invention, two switches are sufficient to achieve end switch-off of the drive motor and also a resistive load switch-off at the same time. In drive mechanisms, a switch to be provided separately had to be used for switching off the resistive load. Also, the drive mechanism can easily be repaired since the switches are actuated exclusively by mechanical means which can be replaced or repaired. Since no electronic control is required for switching off the motor in the present invention, the mechanism can be used universally, especially in appliances in which electronics cannot be integrated.[0055]
An example of such pertinent prior air includes Hoghooghi et al (US 2021/0353818), who discloses a system and method for extracting toxic airborne contaminants [0040], comprising
a blowing means (216/222) for blowing air intended to carry the toxic powders or vapours (120) and a suction means (215/224) for sucking up the air containing the toxic powders or vapours; 
characterized in that:
said blowing means comprises a blow nozzle (222) to blow air at a pathogen source (130), and said blowing means is actuated when said blow nozzle is placed facing said open surface, and
said suction means comprises a suction nozzle (215) for sucking up the air laden with toxins (120) which has been blown by said blow nozzle. 
An example of such pertinent prior art includes Abele et al (US 2013/0061843) who discloses a retractable ventilation system (fig 1), comprising:
a lifting motor for moving the ventilation system in two opposing directions, and a switch controlling movement of the lifting motor;  
a first actuation of the switch moves the ventilation system in a first (or preferred) of the two directions, and a second actuation of the switch moves the ventilation system in a second direction opposing the first direction. The circuit thus ensures that the lifting motor is operated (in other words extends or retracts) only in the correct position of the respective limit switch and upon actuation of the push-button; and 
this circuit ensures that following a stop at an undefined position or following an actuation of an obstruction sensor, the lifting motor always moves the suction housing in a preferred direction into a non-critical position (e.g. upward). (Abstract, [0039])

    PNG
    media_image4.png
    437
    575
    media_image4.png
    Greyscale

An example of such pertinent prior art includes Hammers et al (CA 2866967), who discloses: 
systems for extracting airborne components from air streams (figures 1, 2), such as in welding, cutting, metal working, wood working, and other applications and processes that may generate smoke and fumes.  In other settings, operations are performed that generate dust, fumes, particulate and other types of airborne components and may be desirable to collect and extract from work areas and controlled spaces. (Abstract ,[0002])
Conduits 32 and 34 direct positive pressure air to the hood 20 and draw suction air back to the base unit. The base unit components described above are situated in or on the cart 68. The cart is designed to be plugged into a conventional outlet, such as to draw power from the power grid. The embodiment illustrated in FIG. 2 comprises two positive pressure air conduits 32 positioned on either side of a return air conduit 34. All the conduits include flexible joints 72, allowing raising, lowering, lateral and other positioning of the hood at or near, typically above, the work space. Support structures, indicated by reference numeral 74, may assist in supporting the conduits and hood. All of these components may be retracted back towards the cart for ease of storage and transportation. [0035]

    PNG
    media_image5.png
    530
    1120
    media_image5.png
    Greyscale

In the embodiment of fig. 14, the arm 38 has a lower joint 142 where it joins the base unit, a middle joint 144 that joins two generally linear sections of conduit and a hood joint 146 about which the hood 120 may be pivoted at least within a limited angular range. A support structure 148 is provided adjacent to the lower joint 142 to aid in supporting the arm as it is extended toward and retracted from a work area. A similar support 150 is provided adjacent to joint 144. In presently contemplated embodiments, the joints include smooth inner walls that can be deformed so as to permit extension, retraction and, more generally, positioning of the arm with respect to the base unit, while adding little or no head loss as compared to a linear section of conduit. A manifold and support assembly 152 is provided at a top section of the cart and aids in transitioning return flow and outgoing flow to and from the cart as described more fully below. The manifold and support assembly 152 also aids in mechanically supporting the arm on the cart as it is extended, retracted, and rotated.  A similar support 150 is provided adjacent to joint 144. In presently contemplated embodiments, the joints include smooth inner walls that can be deformed so as to permit extension, retraction and, more generally, positioning of the arm with respect to the base unit, while adding little or no head loss as compared to a linear section of conduit.[0051] 

    PNG
    media_image6.png
    585
    514
    media_image6.png
    Greyscale

An example of such pertinent prior art includes Montigny (FR 2889987), who discloses: 
a work station comprising a blower unit (fig 1) that generates a frontal air flow, which is vertical, for constituting a frontal protection screen for an operator.  A blower unit (4b) generates an air flow from and at proximity of an opening (3) in a direction of a manipulation zone (9).  The frontal air flow generated by the unit (4a) converges towards the interior of an enclosure that is driven by the air flow generated by the unit (4b).  The unit (4b) is placed at the level of an upper position of the opening and the unit (4a) is placed at the level of a bottom position of the opening. 
The handling zone 9 is in the form of a worktop equipped, for example, with a weighing plate 21, in particular mounted on a damper (not shown).  The workstation can integrate a scale and a weighing console 22, as well as sockets integrated in the containment. 

    PNG
    media_image7.png
    507
    373
    media_image7.png
    Greyscale

The ventilation means 14 are advantageously controlled by regulating means. The regulation means can be controlled by a touch screen for adjusting, for example, the operating parameters, in particular the degree of depression inside the containment chamber by acting on the means for adjusting the flow rate of the fresh air inlet 13, or still allowing to adjust the intensity of the air flow of the blowing means 4a, 4b, and suction means 5a, 5b. 

An example of such pertinent prior art includes Mate et al (US 2016/0193635), who discloses a workpiece positioning system (fig 7) integrated with a fume extraction device, the system including a first ventilation port (blow nozzle (260)) and a second ventilation port (suction nozzle (109)); wherein at least one of the first and second ventilation ports are selectively placed in fluid communication with the fume extraction device to draw fume from at least one of the plurality of work zones.


    PNG
    media_image8.png
    669
    587
    media_image8.png
    Greyscale


An example of such pertinent prior art includes Aalto et al (US 5,074,198) who discloses a focused ventilation method and apparatus (figs 1A, 1E) for a work space, wherein suction is focused on the source of impurities of the work spot, and the operation of the focused suction is assisted with air blown from an incoming air means.  Figure 1E discloses wherein the apparatus comprises a terminal member 12a of an incoming air means and the terminal member 11a of a suction means.  These terminal members have mechanically been connected at their body envelopes with one another with a bar 20.  The bar 20 with the terminal members 11a and 12a connected thereto may be inclinable by turning a shaft 21 connected with the bar 20. The air passage is indicated by arrows L.4.

    PNG
    media_image9.png
    307
    818
    media_image9.png
    Greyscale


An example of such pertinent prior art includes Yin et al (CN 106493119) who discloses an automatic removing machine (figs 2, 12), comprising a moving powder removing mechanism (4) and heavy dust collecting mechanism (7), and a lifting rotary holding mechanism (5). The lifting the powder removing mechanism 4 comprises a cylinder 52, a base plate 53, a hood 54 and a blowing pipe 55; the hood 54 are connected by bolt is fixed on the cylinder 52 lower shaft extending end, the two branch pipe 55 through a fastening bolt is fixed on the hood 54, two blow pipe 55 for blowing, 53 suspends the dust hood.

    PNG
    media_image10.png
    676
    1178
    media_image10.png
    Greyscale

An example of such pertinent prior art includes McMurty et al (US 2016/0136731), who disclose an apparatus (fig 1: (101)) for building objects by layerwise consolidation of material, comprising a build chamber containing a working area, a high energy beam in the working area and a flow device for generating a gas flow across at least a part of the working area from a gas inlet to a gas outlet. The gas inlet and gas outlet are arranged to be movable within the build chamber. (Abstract).  The system comprises:
a gas flow device comprises a movable gas nozzle 112 comprising a gas inlet 112a and a movable gas exhaust 110 comprising a gas outlet 110a. The gas nozzle 112 and gas exhaust 110 are movable for generating a gas flow across a part or whole of the powder bed 104 formed on the build platform 102. 
The gas inlet 112a and gas outlet 110a produce a laminar flow having a flow direction from the inlet to the outlet, as indicated by arrows 118. Gas is re-circulated from the exhaust 110 to the nozzle 112 through a gas recirculation loop 111 that is also located within the chamber 116. A pump 113 maintains the desired gas pressure at gas inlet 112 and gas outlet 110. [0065]

    PNG
    media_image11.png
    540
    613
    media_image11.png
    Greyscale

An example of such pertinent prior art includes Kubota et al (CN 101400307), who discloses a toxic gas exposure preventing system (fig 1) wherein a push hood having a uniform air blow-off mechanism and a pull hood having an air flow suction mechanism are disposed in such a manner that at least a portion of a uniform air flow passes in contact with the table and is thereafter sucked into the pull hood, comprising wherein:
the push hood can be slightly raised upwards, wherein the height adjustment is through the one or more opening surfaces of dual structure or using one or more shielding plate is vertically movable is provided in the surface of the one or more openings.  The height adjustment is by under the push hood and/or the extraction of the one or more height adjusting base.  
The system comprises wherein one push hood is provided each at a position higher than the dissecting table, and a pair of pull hoods oppositely provided outside of both ends in a longitudinal direction of each of at least the table, so that uniform flow as a downward flow through. 

    PNG
    media_image12.png
    369
    642
    media_image12.png
    Greyscale

Preferably, for each of the push hood and pull hood is equipped with vertical adjusting mechanism for adjusting to proper position (height), because tables may vary in height, and subjects on the table may be very large.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Blowing and suction means: specification pg 6 (lns 29 – 34), pg 7 (lns 1, 2, 18 – 28), pg 10 (lns 30 – 33).